SEAMAN, District Judge
(after stating the facts as above). The controversy in these cases relates wholly to the patentable novelty of the claims in question under each of the letters patent. The utility of the devices, especially as they are embodied in patent No. 547,-732, is unquestioned, and infringement is contested by objections only to the sufficiency of the proofs. The issue involved of anticipation in the prior art, which is frequently one of complexity and nice distinctions, is here simplified by the nature of the testimony, the undoubted authenticity of the exhibits, and the clear presentation in connection with the state of the art.
I. The Harrington patent, No. 506,430, rests solely upon the date -of filing the application for the presumptive date of discovery, namely, March 6, 1893. Laying aside the several prior patents which were introduced as disclosing the use of wood rims for bicycle wheels, and numerous others of which it is claimed that they show analogous prior use, it is sufficient and controlling for the purposes of this ’inquiry that the device made by the witness John 0. Garrood between ,.tke years 1885 and 1887, which entered into public use during several years thereafter, perfectly anticipates the Harrington device. This Garrood production is established beyond doubt by concurring witnesses, by an exhibit original wheel, exhibit original rims, old photographs, and confirmed by Garrood’s application filed in the patent office January 10,1887, to procure letters patent on this device, — as an “improvement in vehicle tensional wheels, in which an endless rubber tire is secured into a wood felloe, made in one piece, and turned up all over it, steel wire spokes, and a steel or other suitable metal hub,”— which application was rejected in that office, and there left, without further prosecution. Garrood’s device was also employed by the witness Turner, and by one Anderson, a manufacturer of bicycles, each of whom made these rims with some attempted improvements, which entered into use in bicycles to some extent, all prior to the Harrington application. Indeed, the evidence of the Garrood rim is so satisfactory as to time, design, and publicity that counsel for complainant conceded, in the course of his argument, that it was clearly an anticipation of the discovery claimed by Harrington, but for failure to carry it into general use in the manufacture of bicycles, which is asserted to create an exception from the general rule, and place this rim, and those of Turner and Anderson as' well, in the category of abandoned experiments.
With this frank admission of strength in the interesting showing of-fact, no review is called for beyond the testimony relating to the character and extent to which these wood rims entered into use. *491Garrood was engaged with Ms father in the manufacture of bicycles in England prior to 1881, when lie came to America, and entered upon the same line of work, first in Boston, and later at Lynn, Mass. Having devised the wood rim for bicycles, he constructed the high-wheel exhibit between 1885 and 1887, in Lynn, where he had it in couslant use for seven years, attracting the notice of wheelmen there and in Boston as well. He made similar wheels from time to time, which were furnished to manufacturers and individuals, and entered into bicycles, of which lie names several instances, and states that ai least 25 rims were so made by him and used; that some so made were' sold by him over (he counter. In 1888, or earlier, he made, for separate purchasers, who are named, two tricycles, with similar rims,, which were for years in successful use, became w'ell known, and are clearly identified by original photographs taken in 1888. Garrood’» operations were in Lynn, and extended to the close of 1890, bnt were not carried on in wood rims after that year, except in two later inr stances mentioned, which are apparently sporadic. The witness Turner, a woodworker, having his shop in Boston, there manufactured wood rims for bicycles of this pattern for a period of abont six months in 1891, supplying manufacturers, of whom he names the Aovelty Woodwork Company, Peter Berio, and a few made for Mr. Garrood.. Mr. Turner also testifies to similar construction of wheels by one' Anderson, a manufacturer of bicycles in Boston (who made an improvement in the splice, which will be referred to under the Marble patent); but the extent or duration of (he Anderson use is not clearly shown, although rims are produced and identified as made by Mm, and one made by Turner as well.
The use thus disclosed was manifestly a "public use,” within the meaning of the term as employed in the patent law, to render a later production of identical means nonpaten table, without regard to actual knowledge of such prior discovery and use. It is the fact of use given to and received by the community at large, in contradistinction to shop-experiments, or mere occasional exhibitions, or use; by the inventor-alone, which must control; and it is not to be measured by degrees: or territorial extent, nor made dependent upon any probability of fact that knowledge of such use should have reached the later claimant. Therefore I can find no tenable ground for excepting the use here shown from the general rule. It was fairly constant for a period of at least four or five years, when the demand for bicycles, and the-bicycle art as well, were in the formative stage, — an infancy of surprising length, when viewed in the light of their growth within the past few years. If the use be regarded as local in Boston and Lynn, it was made public in a locality which was probably the most important manufacturing center for bicycles at that stage of the art; and the wood rim introduced by Garrood was not only utilized ¡.here in a number of practicable wheels, but was placed on the market, taken and used by manufacturers, and presumably the wheels so-made were sent out to customers elsewhere. How widely the information was carried (hat wood rims were practicable cannot, of course, be known, nor is it material in the view indicated. That they *492did not then win their way to immediate popularity cannot he charged to defects in the design, as compared with that of Harrington, for there is no substantial difference; but apparently the Garrood rim entered the field too early to find a public which was anxiously seeking wheels of every grade, and educated to appreciate the advantages and capabilities of the bent wood rim. The design was given out to the public, but remained in abeyance, to be called for when the demand for bicycles was more general. The only abandonment, in the sense of patent law, arises out of Garrood’s acquiescence in the rejection by the patent office of his application, which affects the right to a monopoly, but has no relation to the active use of the device. I am of opinion that the defense of anticipation is clearly established against the claims referred to in letters patent Ho. 506,430, and have found it unnecessary to consider the further interesting questions of novelty which were discussed to some extent upon demurrer to the bill.
2. The remaining patent in suit is No. 547,732, for a “wooden-rim bicycle wheel,” issued to George W. Marble, assignor, October 8, 1895, on application filed December 22, 1893. This patent embodies the wood rim as described by Harrington, but substitutes for the lap joint of the latter a joint consisting of “a series or multiplicity of tongues and grooves, glued together, extending longitudinally of the rim and in the plane of the wheel.” The joint is therefore the sole feature in the combination for which novelty is claimed, and as to that element it is well conceded that the tongue and groove or dovetail, with or without glue, is an old and well-known form of joint in numberless productions of wood. Its use to join the ends of a rim of bent wood to form a pulley is found in letters patent No. 216,095, issued to P. Medart in 1879; but examples are too common to require citations. In the prior bicycle rim of Anderson, produced here, and referred, to in considering the Harrington patent, the tongue and groove joint constitute the sole improvement over Garrood. The joint introduced by Marble is, however, claimed to have peculiar form, founded upon his alleged discovery “that a glued joint between two pieces of wood is many times stronger against breaking strains applied in the plane of the joint than it is against breaking strains applied at right angles to the plane of the joint.” Accordingly, his tongues and grooves are described in the patent as “extending longitudinally of the rim, and in the plane of wheel,” while in the common form they appear to have been placed at right angles to that plane. Whether this change is one “in the form of embodiment, of mere degree or quality of action, without changing the function of any element or adding a new element,” and not patentable (Baldwin v. Kresl, 46 U. S. App. 511, 526, 22 C. C. A. 593, and 76 Fed. 823); or whether it constitutes a departure so radical in its operation, and so meritorious in results, as to be entitled to the grant on the broad basis of equitable consideration, — are interesting inquiries, which do not require decision in this case, if my conclusion is well founded as to the proof of prior use of this exact form of joint for analogous purposes. In United States letters patent No. 231,002, issued to W. Briggs, August 10,1880, for a chair-seat rim, the meeting ends of a single strip of bent *493wood are united by a dovetail joint made in the same plane; and in linked states letters patent tNo. 238,491, issued to G. E. Davis, March 8, 1881, also for a chair-seat rim, the meeting ends of the strips of wood forming the rim are each united by a tongue and groove in (lie plane of the rim, and evidently for the same object claimed by Marble. This rim is subjected to strain in the same direction as in a wheel rim, although the degrees of strain are quite different. Other patents which are introduced show joints in the general art of striking similarity. But the archery bow exhibits in evidence, which are well authenticated as long "antedating the alleged discovery by Marble, show this exact form of tongue and groove structure where (he pieces of wood are united to make the bow. And in a book published in 1878, entitled the “Witchery of Archery,” by Thompson, the fact is mentioned that archery bows are commonly made of pieces so united by tongue and groove joint. Bee page 229. Of these exhibits, Mr. Dayton, the expert on behalf of complainant, says: “The principle of the Marble joint is there, but in an undeveloped, unappropriated, and apparently unrecognized form;” although he further insists that the use is not analogous, and would not suggest that employed by Marble. 1 am satisfied, however, that this use is not fairly distinguishable, and that it clearly anticipates the joint described in the Marble patent. The advantage in the strength of the joint obtained by placing the glued surfaces in the plane of strain was well exhibited at the hearing by means oí a testing machine. The utility of a joint so made, and its superiority for the requirements of the bicycle wheel, are unquestioned. But patentable invention can neither be founded on the value of the device, nor be denied because of its simplicity alone as now viewed. The testimony is convincing that the joint so made by Marble was not an original discovery by him, and I am constrained to the view that there is, no pateniable novelty in the claims. The bill must be dismissed for want of equity. So ordered.